Citation Nr: 1639071	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to March 1979 and from January 2003 to January 2005.  The Veteran also had additional unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for hepatitis C and a low back disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The currently diagnosed bilateral hearing loss disability was incurred during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

On VA examination in August 2013, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
40
35
35
LEFT
30
35
40
45
40

Speech discrimination scores were 96 percent for the right ear and 96 percent for the left ear.  A diagnosis of bilateral sensorineural hearing loss was given.  The examiner noted that the Veteran's military occupational specialties were fire direction specialist and utility equipment repairer.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was due to military noise exposure, as the Veteran was assigned various duties in service associated with noise exposure.  The examiner stated that throughout his military career, the Veteran was exposed to flight line and aircraft noise, explosions, and heavy construction equipment noise.  Exposure to such hazardous levels of noise could cause damage to the inner ears which would result in hearing loss.

The same examiner opined that the Veteran had tinnitus that was at least as likely as not caused by service noise exposure, as the Veteran reported consistent exposure to loud noise levels during service.  Service connection was subsequently granted for tinnitus based on that opinion.

As an initial matter, the August 2013 VA audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes, as he demonstrated an auditory threshold of 40 decibels for the right ear and 40 decibels for the left ear at 2000 Hertz.  38 C.F.R. § 3.385 (2015).

Therefore, the question to be decided is whether that hearing loss disability is associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, the Veteran's service personnel records show that the Veteran had military occupational specialties of cannon fire direction specialist and utility equipment repairer.  Based on that evidence, the circumstances of the Veteran's service would likely have exposed him to acoustic trauma during service.  Thus, the Board finds that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the current bilateral hearing loss disability and service, the August 2013 VA examiner opined that it was at least as likely as not that the Veteran's hearing loss was due to service noise exposure.  No treatment provider has offered a contrary opinion.  Further, it is important to note that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

The Veteran is competent to describe his in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  The Board additionally finds it significant that service connection has already been granted for tinnitus on the basis of the August 2013 VA examination and the Veteran's service noise exposure.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, it is at least as likely as not that current hearing loss is related to acoustic trauma during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

The Board notes that it appears that some of the Veteran's service medical records are unavailable for review.  Where a Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Concerning the claim for service connection for hepatitis C, the evidence must show that a Veteran's hepatitis C infection, risk factors of hepatitis C, or symptoms were incurred in, present in, or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the claimed in-service injury and the current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (such as intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In this case, the Veteran has stated that he was a religious person.  He stated that nothing in his lifestyle would have caused his hepatitis C.  He could not identify any risk factors from his civilian life.  He stated that the military sent him to the Middle East in 1990, and at that time he received a large number of inoculations.  Therefore, the Veteran has essentially suggested that he has hepatitis C as a result of inoculations he was given in preparation of a tour of duty the Middle East.  He has additionally suggested that hepatitis C was aggravated by active duty from January 2003 to January 2005.

The service personnel records show that the Veteran served in Jordan from July 24, 1990, to August 9, 1990.

A private treatment record from February 1999 shows that the Veteran had a positive hepatitis C screen and positive anti-HCV supplemental test.  The treatment provider noted that there was no way of knowing how long the Veteran had hepatitis C.  A liver biopsy performed in March 2001 confirmed a diagnosis of hepatitis C.

At an October 2009 VA general examination, the examiner stated that the Veteran's hepatitis C was transmitted through occupational exposure.  The examiner then stated that the disease was contracted by unknown means but was suspected to be from drawing blood or eating food while overseas.  In the report, the examiner wrote that "the claimant indicates the following:  when he was giving shots to go overseas in 1990 he believes somehow he was infected."  At the end of the examination report, the examiner wrote that the likely risk factor was drawing blood and a possible needle stick.  The Veteran's job was drawing blood and there was a possible needle stick.

The opinion given by the October 2009 VA examiner appears to be based on a misunderstanding.  As related by the Veteran during the April 2016 hearing, the applicable risk factor is that the Veteran was receiving shots before going overseas in 1990, not that he was administering shots.  The Veteran had military occupational specialties of cannon fire direction specialist and utility equipment repairer, specialties that do not normally involve giving inoculations to others.  Remand is necessary to obtain an etiology opinion based on an accurate history.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

Concerning the claim for service connection for a low back disability, at the April 2016 hearing, the Veteran stated that he was in an automobile accident while he was on active duty.  He stated that in 2004, he was on patrol on a main route at Robins Air Force Base.  He recalled that the driver of the car he was travelling in had an epileptic seizure which caused the accident.  He stated that the car they were travelling in was a total loss.  He stated that he was taken to an off-base treatment facility in the city of Warner Robins, Georgia, for treatment, and he was put on a light duty profile for a week.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to obtain any military police records that were generated in connection with the Veteran's reported in-service automobile accident . The Veteran has described an event that occurred in 2004 at Robins Air Force Base, Georgia, in which the driver of the car he was travelling in had an epileptic seizure which caused an accident resulting in total loss of the vehicle.  

2.  After obtaining any necessary releases, request any treatment records pertaining to the Veteran's 2004 automobile accident from the off-base treatment facility in Warner Robins, Georgia, and associate them with the record.  Also obtain any other relevant outstanding treatment records.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current lumbar disability.  For any lumbar spine disability identified on examination, the VA examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that any lumbar spine disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of the Veteran's reported back injury in an automobile accident in 2004 and reported re-injury during a training accident in 2004.  Any opinion expressed should be accompanied by a complete rationale.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of hepatitis C.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  The examiner is requested to consider all possible risk factors that may be relevant to hepatitis C infection.  The Board finds the Veteran's assertions of receiving inoculations prior to serving in Jordan in July 1990 to be credible.  Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C disability was caused by risk factors associated with service.  The examiner should also provide an opinion as to whether the Veteran's hepatitis C was aggravated (permanently worsened beyond the natural progress of the disorder) during active duty from January 2003 to January 2005.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  A rationale for any opinion provided should be stated.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


